Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santucci (US 4,009,845).
Interpretive note 1. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims. See MPEP 2115. In other words, the use for spare tires requires the elements such as a flat plate, e.g. base, connected to a tube in perpendicular fashion, an upper hole and two lateral holes. Consequently the pin, cable and rim orifice are intended use and functionally claimed, and therefore not given patentable weight.
Santucci discloses-
a base 36;
a tube with a diameter 18;
lateral holes 38, 38; and
an upper hole 32; 
wherein a tube is attached to a base perpendicularly and concentrically by one of its ends and an upper hole is in a opposite side to a base, and lateral holes are in lateral walls of a tube, at a variable distance from a base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santucci in view of Moore (US 10,815,097).
Santucci does not disclose a variable distance from the base is 0.05 cm to 5.0 cm. Column 7, line 17 of Moore discloses dimensions thusly:
Turning now to FIGS. 7 to 10C, another payout tube 200 is seen. The payout tube 200 may be formed from plastic or pulp paper and may have a uniform wall thickness. Payout tube 200 may have a rounded edge 212, which is the same as edge 112 of payout tube 100, i.e., having a radius of between 0.20 and 0.30 inches such as 0.25 inch. The overall dimensions of the payout tube 200 (e.g., length, inlet and outlet diameters, and taper angle) may be the substantially the same as those for payout tube 100, although the payout tube 200 differs from payout tube 100 in other ways. In particular, the payout tube 200 includes an outer tubular ring 202 having a flange 206, an inner tubular ring 204 having the rounded edge 212 or profile, and elongated pillars 208 connecting the outer and inner tubular rings 202 and 204 in coaxially spaced relation along axis B-B. Two diametrically opposed pillars 208 are shown in the embodiment in FIG. 7, although additional spaced pillars may be used in other embodiments. 
Moore further teaches that “other larger or smaller proportional dimensions may be used as well.” (C6/L50) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schmidt to include a variable distance from the base that is between .05 cm (approximately 0.019 in) and 5.0 cm (approximately 1.9685 in), as taught by Moore, such that tubes which elongate members, e.g. cables or filamentary material, therethrough such as Santucci’s are reduced in dimensions thereby allowing for reduced overall size of packaging.
Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is resented to applicant for consideration: 
systemsystem
a vehicle underside mounting mechanism including at least one wire cable and a pin;
a spare tire having a rim and a rim orifice, wherein the rim orifice has a diameter;
a base that includes a flat plate with a diameter larger than thethe
a tube with a smaller diameter than said rim orifice while having a large enough diameter to allow the pin and the cable to pass through it;
at least two lateral holes large enough in diameter to allow the pin to be introduced into them; and
an upper hole large enough in diameter to allow the cable and the pin to be introduced in the tube, and through the upper hole; 
wherein the tube is attached to the base perpendicularly and concentrically by one of its ends and the upper hole is in the opposite side to the base, and the lateral holes are in the lateral walls of the tube, at a variable distance from the base.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652